de GRAFFENRIED, J.
(concurring.) — Tbe evidence in tbis case shows, without dispute, that Hall, tbe administrator, was a mere “dummy” of Leatherwood’s. Leatberwood was a lawyer, and it is evident from all tbe evidence that be was unscrupulous in bis methods of obtaining business. His principal legal business seems to bave consisted in tbe prosecution of damage suits for personal injuries and for injuries resulting in death. Hall, who was a mechanic, was tbe man selected by Leatberwood to act as tbe administrator of tbe estates of those who died from such injuries, and, if Leatberwood could arrange to get Hall appointed tbe administrator of such an estate, then Leatberwood, as to such estate and as to tbe suit brought for tbe damages occasioned by such a death, became tbe complete master. Leatberwood made Hall’s bonds as tbe admin*455istrator of such estates, brought the suits, settled or compromised them as he saw fit, handled all the money, and Hall had absolutely nothing to do with such suits or such estates except to receive from Leathewood sums in the shape of commissions.
In the present case the intestate died as a result of injuries received while in the employ of the Tennessee Coal Company. He was an Italian subject, and his only heirs were his father and mother, who resided in Italy.
Leatherwood, to get possession of a small sum of money which belonged to the estate of the deceased, and for the purpose of collecting something from the Tennessee Coal Company as damages for negligently causing the death of deceased, and for the further purpose of looting the estate, by false pretenses led the probate court of Jefferson county into issuing to Hall letters of administration upon the estate of the deceased. Shortly after this was done the Consular Agent of the Italian government residing in Jefferson county, representing the father and mother of the intestate, by appropriate proceedings prayed the probate court of Jefferson county to cancel the letters of administration which had been issued to Hall. The probate court, under a misapprehension of the laAV, declined to entertain the petition, and an appeal Avas thereupon taken to this court.
While the application to revoke the letters of Hall as administrator was still pending in the probate court of Jefferson county, Leatherwood brought a suit in the name of Hall, administrator, against the Tennessee Coal Company for damages for negligently causing the death of said intestate. While that application was still pending in said probate court, Leatherwood settled the suit against the Tennessee Coal Company for $650; but the Tennessee Coal Company required Leather-wood, in the name of Hall, administrator, to execute to *456it a bond indemnifying it against loss, before it would pay over to him the said sum in settlement. Upon the settlement made by him in the name of Hall, administrator of said estate, he undertook to retain for himself the sum of $325 as fees for bringing said suit and collecting said money, $100 for money paid by him to an attorney for representing him in the proceedings instituted by the Italian Consular Agent, $32 for commissions paid to Hall as administrator, and $50 for fees paid an attorney for representing him on the final settlement. In other words, he undertook to reserve to himself the sum of $507 out of the $650 which he, in the name of Hall, administrator, had accepted from the Tennessee Coal Company as the value of a human life, or in composition of a suit affecting its value, and allow the father and mother the balance, $148, after deducting therefrom the court costs.
The evidence shows, as already stated, that Hall did nothing and was an administrator only in name. Leatherwood, as a lawyer was an officer of the court through which he undertook to perpetrate this fraud. He invoked its jurisdiction, not for the bona fide purpose of conducting an orderly administration of the intestate’s estate for the benefit of the next of kin, but for the purpose of looting that estate. It was once said that the receiver of a railroad corporation and the court in control of the receiver were partners in the management and control of such railroad; but it can never be said that a probate court of Alabama is a partner in the fraud of one of its officers, or that it will lend its aid to one of its officials in the consummation of a fraud. The real party to this cause was not Hall, who never handled a dollar, but Leatherwood, who handled all of the money, and who yet has all of it except the $32 paid Hall and the amount paid by him to the attor*457neys for resisting the application of the Italian Consular Agent and for representing the estate on final settlement. The distributees of the estate, the father and mother of the intestate, were before the probate court when the final settlement was made. It was the duty of that court to see to it that the estate to which they were justly entitled was not taken from them through the fraud of one of its1 officers, the real party in interest — had unwittingly placed that officer in a position to benevolently relieve them of funds to which they were justly entitled.
This case is remarkable in that, for the first time, perhaps, in the history of the state, has an officer of a court, openly and without a blush, undertaken to use that court to accomplish that which, it appears, was a fraud on its face. Parallel cases are not to be expected to be found in books, but, when such cases do arise, we think all courts have the power, by virtue of their inherent powers over their officers, to meet their demands.
While it is insisted that the distributees, by appearing at the settlement and accepting the benefits of the administration conducted by Leatherwood in the name of Hall, estopped themselves from setting up Leather-wood’s fraud, it must be remembered that Leatherwood, by inducing the. probate court of Jefferson county to grant letters of administration to Hall and by resisting the efforts of the Italian Consular Agent to have those letters revoked, placed the distributees in such a position that they were forced to pursue the course adopted by them. The statute of limitations had barred the right of the distributees — through a properly appointed administrator — to sue for damages suffered by them by reason of the death of the intestate before they could have had an administrator appointed, and all this be*458cause of the fraud of Leatherwood. They were forced to accept, through Leatherwood’s fraud, the Hall administration as the only one, or get nothing.
The proposition that the letters of administration issued to Hall were, until revoked, conclusive, is not questioned. The court, however, on the final settlement of Hall, administrator, had before it Leatherwood, 'an officer of that court, over whom, as such officer, it had broad powers, and as Leatherwood had, by his fraud, placed himself beyond the pale of the court’s consideration, it appears that the court had, as already stated, as to him, ample power to refuse to allow that officer to participate in any way, in a fund which, through his wrongful practices, had come into his possession. The court might well have concluded that an officer of the court who had fraudulently led the court into issuing letters of administration over the estate of an intestate to a dummy, who, without regard to the pendency of proceedings to revoke such letters, brought a suit in the name of such dummy to litigate the only thing of value belonging to such estate, and who settled that litigation after indemnifying the party sued against loss by executing to such party a personal bohd of indemnity, had not occupied such a position as to properly represent or settle such a claim, and that such officer was entitled to nothing for the services so rendered.
The above furnishes the reasons of the writer of this opinion for concurring in the conclusion of this court that the judgment of the court below should be affirmed.
Mayfield and Sayre, JJ., concur.